Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-20 in the reply filed on 5/18/2022 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summit (2009/0093891).
Summit discloses a system for generating a knee brace (the prosthetic limb is customized as disclosed in paragraph 0036-0041) customized to a patient, comprising: a processing unit (optical or scanning as taught in paragraph 0038 is interpreted as processor); and a non-transitory computer-readable memory (computer aided design program is interpreted as computer readable memory as described in paragraph 0040-0044) communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for [0038-0044]: receiving user data [data as taught in paragraph 0038 is user data] including at least a lengthening value and a rotation value for the knee joint of the user [scanner uses full three dimensional data as taught in paragraph 0038], the user data being indicative of a corrective constraint to leg movement specific to the user [0038-0040]; determining dimensional parameters of a medial hinge device and of a lateral hinge device as a function of the user data [single pivot or multiple linkage assembly is interpreted as hinge device since the examiner interprets hinge as a joint between two elements and element 331 is that hinge as required]; and generating a fabrication file for fabricating components of the medial hinge device and of the lateral hinge device with the determined dimensional parameters [paragraph 0051-0055 discloses how a prosthetic is fabricated using scanner data].
With respect to claim 14, Summit discloses outputting the fabrication file [0054 discloses digital design data is interpreted as outputting the fabrication file].
With respect to claim 15, Summit discloses fabricating the components of the medial hinge device and of the lateral hinge device using the fabrication file [0054 discloses various components are fabricated using the fabrication file/data produced by the CAD software].
With respect to claim 16, Summit discloses wherein fabricating the components comprises driving fabrication equipment to fabricate the components [0052-0055].

Allowable Subject Matter
Claim 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 17, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was wherein determining the dimensional parameters includes determining a size and a shape of follower slots in each of the medial hinge device and of the lateral hinge device, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 19, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was wherein determining the dimensional parameters includes determining a position and orientation of set of pivot and pivot slot in both the medial hinge device and lateral hinge device, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 20, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was wherein determining the dimensional parameters includes simulating movement of a virtual model of a knee brace to obtain the lengthening value and a rotation value, in combination with the other elements (or steps) of the apparatus and method recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786